Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-46 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims’ characterization of the biodegradation rates of the instantly claimed bacteria containing polyester polyurethane foams are confusing as to intent because the claims do not definitively define the comparative foam used in determining the biodegradation rates being defined by the claims.  Particularly, the claims are not defining the make-up of the polyester-based polyurethane foams used as the comparative foam, and, thus, the recited limitation lacks any definitively determinable meaning as a limitation in the patentable sense.
	Appropriate correction is required.
	For examination purposes the claims have been treated as if the comparative standard recited by the claims is “the same polyester-based polyurethane foam absent the soil-dwelling carbon-digested bacteria”.
    

Claims 35 recites the limitation "said bacteria" in lines 4 & 6.  There is insufficient antecedent basis for this limitation in the claim.  Though the claim defines “a soil-dwelling carbon-digesting bacteria” there is no antecedent basis for the element of the claim referred back to by the language “said bacteria”.  Accordingly, claims are confusing as to intent because it can not be determined what element(s) of the claim is/are being further defined by the reference back to “said bacteria” by the claims. This confusion is further made evident in that the claim and other claims later refer back to “the soil-dwelling carbon-digesting bacteria” that was previously defined by claim 35 which adds to the ambiguity surrounding the reference back to “said bacteria” by the claim.
Appropriate correction is required.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art is insufficient in its teaching or fair suggestion of inclusion of soil-dwelling carbon-digesting bacteria that is substantially homogeneously dispersed throughout the composition of a biodegradable, polyester-based polyurethane foam as defined by the claims.  The closest prior art, Bang et al.{Enzyme and Microbial Technology document} taken alone or in combination with other prior art, is insufficient  in its teaching or fair suggestion of dispersing the soil-dwelling carbon-digesting bacteria of the instant concern in a biodegradable, polyester-based polyurethane foam as defined by the claims in that it is concerned with utilization of water-based (hydrophilic) prepolymers of polyurethane, particularly polyether-based prepolymers (note: HYPOL 2000), and the formation of structural formations that persist in the environment for extended times {see page 404}.  There is no seen or apparent motivation from within Bang et al. or from elsewhere to utilize biodegradable, polyester-based polyurethane foam forming compositions in place of those specifically disclosed or provided for by Bang et al., and patentable distinction is therefore seen to be evident.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ma, Wang et al., Zheng et al. and Trebuchon are cited for their disclosures of relevant foam preparations in the related arts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/JOHN M COONEY/               Primary Examiner, Art Unit 1765